DISSENTING OPINION OP
MR. CHIEP JUSTICE DEL TOBO..
In my opinion the judgment appealed from should be affirmed.
I think that the Auditor of Porto Eico was a necessary party, as shown by the record and from the conclusions arrived at in the opinion of the majority.
Moreover, an examination of the effidence convinces me that the party really interested in the contract under consideration was not the plaintiff, but his brother Pedro Juan Costas who was filling the position of Chief of Division of Audits in the office of the Auditor of Porto Eico when the contract was entered into and began to he performed. The agent was not necessary. All of the help that he could lend to the municipality might and should have been given officially by the Auditor’s office or any other office of the Government wüthout any expenditure to be borne by the tax-payers. Under these circumstances, and the party really interested having taken advantage of his official position to further his own ends, I am of the opinion that the contract is tainted with fraud and can not support any claim.
In general terms I agree with the opinion delivered by the district court in support of its judgment.